DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amended drawings, filed February 24, 2022, have been considered and are accepted. The drawing objection has been withdrawn.
Applicant’s arguments, see page 8, filed February 24, 2022, with respect to the claim rejections under 35 U.S.C. §112(b) have been considered and are accepted. The 35 U.S.C. §112(b) have been withdrawn.
Applicant argues that the plurality of cells as taught by Sadow do not satisfy the claimed limitation of “corrugated cushioning material”. Examiner disagrees.
	Wherein Sadow indeed teaches “Individual cells 20 preferably have an elongated configuration with a pair of opposing side walls 21 that assume a symmetrical elliptical shape upon inflation” in paragraph [0046]. The examiner is referencing the plurality of cells (10), which Sadow discusses in paragraph [0043]. Sadow further teaches in paragraph [0046] that the plurality of cells may be positioned “in spaced relation by a plurality of parallel spaced seams”. Additionally, in Modified Figure 18 below, it can be seen that the plurality of shock absorbing cells functioning as a cushioning material, were anticipated to be “shaped into alternate ridges and grooves” as required by the limitation “corrugated cushioning material”. As 

    PNG
    media_image1.png
    30
    72
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    33
    172
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    33
    103
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    238
    355
    media_image4.png
    Greyscale
 


Response to Amendment
This office action is in response to the amendments and / or remarks filed on February 24, 2022. Claims 2, 10, and 17 have been withdrawn, and Claims 1, 3-9, 11-16, and 18-20 are pending and currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The amended specification submitted on 02/24/2022 address’s the informalities mentioned in the prior office action and has been entered.

Drawings
The amended drawings submitted on 02/24/2022 address’s the informalities mentioned in the prior office action and has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sadow (US 20050284791 A1), in view of Paduano et al. (US 9814298 B2).


	Regarding Claim 1, Sadow teaches an information handling system comprising:
A portable housing (2) having a top a bottom and a perimeter (wherein Sadow teaches “a laptop computer having a hexahedral shape with a rectilinear footprint”). (Figs. 3, 9; [0059], [0067]) 
Processing components (wherein Sadow teaches a laptop computer (2)) disposed in the housing (2) and operable to cooperate to process information, (wherein Sadow teaches a laptop computer), the processing components releasing thermal energy  when processing information (wherein Sadow teaches a laptop computer, and thermal energy is emitted when a processor is in operation). (Figs. 3, 9; [0059], [0067])
 A carrying case (5) having an interior (defined by walls 6, 7, 8, and 9). (Fig. 3; [0005]-[0006])
A device carrying portion (10) formed in the interior (defined by walls 6, 7, 8, and 9) having a front wall (46) sized to contain the housing (2) top and a side wall (47) disposed between the carrying case (5) and the interior (defined by walls 6, 7, 8, and 9). (Figs. 3, 7-9; [0043] – [0044])
The side wall (47) having an open hole mesh material (50) formed with plural openings and aligned adjacent an interior (defined by walls 46, 47, 48, and 49) of the device carrying portion (10). (Figs. 3, 7-9; [0058])
A corrugated (defined by cells (20) configuration as seen in Figs. 3-9) cushioning material (10) coupled to the carrying case interior (defined by walls 6, 7, 8, and 9) and the device carrying portion cover (60) outside of open hole mesh (50). (Figs. 3-9, 12, 18; [0043], [0046], [0054])
Wherein the portable housing (2) fits into the device carrying portion (10) with the perimeter (defined by walls 46, 47, 48, and 49) adjacent the open hole mesh material (50). (Figs. 3, 7-9; [0058])

	Sadow does not teach the carrying case being comprised of a soft material.
Wherein Sadow teaches a carrying case comprised of a variety of “materials of construction”. (Figs. 3; [0006])
	Paduano et al. further teaches a soft carrying case (12). (Wherein, “the body may be constructed of one or more plies of thin pliable material”). (Figs. 1-12; Col. 8, Lines 29-38)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for the carrying case to be comprised of a soft material as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the carrying case to be composed of soft material in order to make it compressible for storage when not in use.

	Regarding Claim 5, Sadow further teaches wherein the corrugated (10) cushioning material comprises an accordion configuration (examiner notes that the alternating ridges and recesses as taught by Sadow reflect the metes and bounds provided for “accordion configuration”). (Figs. 3-10; [0043]-[0046], [0063])
	
	Regarding Claim 6, Sadow further teaches wherein the open hole mesh (50) comprises a material having plural spaced openings (wherein Sadow teaches an “open net”) through it. (Fig. 12; [0058])

	Regarding Claim 7, Sadow, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the soft carrying case comprises a backpack having the device carrying portion accessible a zipper.
	Paduano et al. further teaches wherein the soft (wherein, “the body may be constructed of one or more plies of thin pliable material”) carrying case (10) comprises a (12) having the device carrying portion (35) accessible a zipper (23a, 23b). (Figs. 1-8; Col. 3, Lines 55-63; Col. 4, Lines 12-17; Col. 5, Lines 6-15)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for the carrying case to be a backpack with a zipper as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the carrying case to be a backpack with a zippered compartment, in order to facilitate hands free transportation of the carrying case with a reliable method for securing the device carrying portion.

	Regarding Claim 8, Sadow, modified above, teaches all of the elements of the invention described in claim 1 above.
	Sadow further teaches a briefcase (5) comprised of a variety of “materials of construction”. (Figs. 3; [0006])
	Sadow does not teach the carrying case being comprised of a soft material.
	Paduano et al. further teaches a soft carrying case (12). (Wherein, “the body may be constructed of one or more plies of thin pliable material”). (Figs. 1-12; Col. 8, Lines 29-38)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for the carrying case to be comprised of a soft material as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; .

Claims 9, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadow (US 20050284791 A1), in view of Paduano et al. (US 9814298 B2), and further in view of Yeh (US 20040134812 A1).

	Regarding Claim 9, Sadow teaches a method for manufacture of an information handling system soft carrying case, the information handling system having a top surface, a bottom surface, and a side perimeter between the top and bottom surfaces, the method comprising:
Coupling (wherein cover can be a continuous sheet of material formed to accommodate the required size), a cover (50) sized to fit in the interior (30, 35) and over the top surface (wherein Fig 19 it can be seen that the cover (50) encapsulates the information handling system). (Figs. 3-9, 18-19; [0067]) 
Coupling the cover (50) to the interior (6, 7, 8, 9) with an open hole mesh material (50) coupled to the cover (50) and the interior (defined by (6, 7, 8, 9), wherein Sadow teaches cover (50) can be integral to support member (6), and that the perimeter walls may be fixedly connected to the interior sides of the case (5)), to form a device carrying portion (10) sized to accept the information handling system (2). (Figs. 12, 18-19; [0054], [0058], [0067])
Wherein the open hole mesh (5) has plural spaced openings (as seen in Figs. 12 & 13).
Coupling (wherein Sadow teaches a plurality of cells and “a plurality of spaced seems between the cells”) a corrugated cushioning material (10) sized to fit along the information handling system (2) side perimeter (wherein side walls (47, 48, and 49) cover the perimeter); and coupling (Sadow teaches adhesive or heat-sealing) the corrugated cushioning material (10) to the device carrying portion exterior (60) proximate the open hole mesh material (50). ((Figs. 3-9, 12, 18; [0043], [0046], [0054]) [0077]-[0078])

	Sadow does not teach coupling fabric into a carrying case form to define an interior, or that the open hole mesh communicates air between an interior of the device carrying portion and the interior of the carrying case.
	Regarding the fabric formed into a carrying case to define an interior.
	Paduano et al. further teaches Coupling fabric into a carrying case form (12) to define an interior (30, 35). (Figs. ; Col. 8, Lines 29-38)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for the carrying case to be formed by fabric and define an interior as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a carrying case comprised of fabric that forms an interior, in order to create a luggage container with a flexible exterior which is compressible for stowage when it isn’t in use or depleted of contents.

	Yeh further teaches an open hole mesh (51) communicating air between an interior of the device carrying portion (DC1 in modified Figure 2 below) and the interior of the carrying case (CC1 in modified Figure 2 below). (Examiner notes that the interior of the carrying case is formed when guarding flap (60) is in a closed condition). (Figs. 1-5; [0021], [0023])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for an open hole mesh to ventilate between an interior of the carrying case and device carrying portion as taught by Yeh. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide an open mesh layer that enables air to communicate between the interior of the carrying case and the device carrying portion, in order to dissipate heat generated by the electronics therein, thus preventing them from overheating and becoming damaged. 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    28
    44
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    22
    39
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    29
    157
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    490
    533
    media_image8.png
    Greyscale


	Regarding Claim 13, Sadow, as applied to claim 9 above, further teaches a corrugated cushioning material (defined by cells (10) configuration as seen in Figs. 3-9) for the encompassing an information handling system (2). (Figs. 3-9, 12; [0054], [0061])
	Sadow does not teach cutting an opening in the material having a size corresponding to a size of an information handling system exhaust opening; and aligning the material opening with an expected position of an information handling system fan exhaust upon insertion of the information handling system into the device carrying portion.
	Yeh further teaches cutting (wherein “the air permeable section is formed” in the back of the case (50)) an opening (51) in the material having a size corresponding to a size of an information handling system exhaust opening (wherein the permeable section (51) as taught by Yeh can accommodate the size of an information handling system exhaust opening); and aligning the material opening (51) with an expected position of an information handling system fan exhaust (wherein the case as taught by Yeh is provided for the back of a laptop to be oriented towards the rear panel (50)) upon insertion of the information handling system into the device carrying portion (DC1 in Modified Figure 2 above). (Figs. 2, 5; [0023]; Claim 11)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide a ventilation hole that accommodates the exhaust of an information handling system as taught by Yeh. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide an opening correspondent to an information handling system exhaust opening in order to advantageously 

	Regarding Claim 14, Sadow, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the coupling fabric into a soft carrying case further comprises forming a backpack carrying case.
	Paduano et al. further teaches wherein the coupling fabric (wherein Paduano et al. teaches the use of “nylon fabrics”) into a soft (wherein Paduano et al. teaches “the body may be constructed of one or more plies of thin pliable material”) carrying case (10) further comprises forming a backpack (12) carrying case (10). (Figs. 1-8; Col. 3, Lines 55-63; Col. 8, Lines 29-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the fabric carrying case to form a backpack as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a carrying case comprised in fabric in the form of a back pack, in order for the user to conveniently transport the carrying case when traveling.

	Regarding Claim 15, Sadow further teaches, as applied to claim 9 above, wherein the carrying case (5) further comprises forming a briefcase. (Fig. 3; [0014], [0042])
	Sadow does not teach wherein coupling fabric forms a soft carrying case.
(wherein Paduano et al. teaches the use of “nylon fabrics”) forms a soft carrying case (10). (Wherein Paduano et al. teaches “the body may be constructed of one or more plies of thin pliable material”). (Figs. 1-8; Col. 3, Lines 55-63; Col. 8, Lines 29-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the carrying case to be comprised of a soft material as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the carrying case to be composed of soft material in order to make it compressible for storage when not in use.

	Regarding Claim 16, Sadow teaches a carrying case (5) comprising:
A device carrying portion (10) sized to accept an information handling system (2). (Figs. 3, 9; [0042])
A corrugated cushioning material (20) disposed at the open mesh material (50) on an exterior of the device carrying portion (wherein the cushioning material (20) is disposed outside the mesh material (50) from the interior of the device carrying portion (10); and wherein the cover (50) has a rectangular shape of four sides (Fig. 12) and the corrugated cushioning material (20) and open mesh material (50) extend along three of the four sides (wherein the between peripheral sides (46, 47, 49), the cushioning material and open mesh material extend along at least three of the four sides)). (Figs. 7-9, 12, 18; [0058], [0077])

	Sadow does not teach the carrying case being soft, or comprised of fabric forming an interior, or the device carrying portion coupled to one side of the interior, or wherein the device carrying portion having a cover coupled to the one side of the interior by an open mesh material that communicates air between the fabric interior and device carrying portion.

	Paduano et al. further teaches a soft (Wherein Paduano et al. teaches “the body may be constructed of one or more plies of thin pliable material”) carrying case (10), comprising a fabric (wherein Paduano et al. teaches the use of “nylon fabrics”) forming an interior (35), with the device carrying portion (35) being coupled to one side (17) of the interior (35). (Figs. 1-8; Col. 3, Lines 55-63; Col. 8, Lines 29-35; Col. 5, Lines 6-8) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for a fabric carrying case being comprised of a soft material and the device carrying portion being coupled to a side as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a soft carrying case comprised of fabric with a device carrying portion coupled to one side, in order to have a flexible carrying case and to advantageously organize the interior contents of the carrying case by biasing the device towards a particular side of the interior.
	Yeh further teaches wherein the device carrying portion having a cover (51) coupled to the one side of the interior (50) by an open mesh material (51) that communicates air between (CC1 in modified Figure 2 above) and device carrying portion (DC1 in modified Figure 2 above). (Figs. 1-5; [0021], [0023])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, and provide for an open hole mesh to ventilate between an interior of the carrying case and device carrying portion as taught by Yeh. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide an open mesh layer that enables air to communicate between the interior of the carrying case and the device carrying portion, in order to dissipate heat generated by the electronics therein, thus preventing them from overheating and becoming damaged.

	Regarding Claim 18, Sadow further teaches wherein the open hole mesh (50) comprises a material having plural spaced openings (wherein Sadow teaches an “open net”). (Fig. 12; [0058], [0077])

	Regarding Claim 19, Sadow, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the fabric forms a backpack. 
	Paduano et al. further teaches wherein the fabric (wherein Paduano et al. teaches the use of “nylon fabrics”) forms a backpack. (Figs. 1-8; Col. 3, Lines 55-63; Col. 8, Lines 29-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the carrying case to be a backpack as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; 

	Regarding Claim 20, Sadow, modified above, teaches all of the elements of the invention described in claim 16 above.
	Sadow further teaches a briefcase (5) comprised of a variety of “materials of construction”. (Figs. 3; [0006])
	Sadow does not teach the carrying case being comprised of fabric.
	Paduano et al. further teaches a carrying case (12) comprised of fabric. (Wherein Paduano et al. teaches the use of “nylon fabrics”). (Figs. 1-12; Col. 8, Lines 29-38)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the carrying case to be comprised of fabric as taught by Paduano et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the soft carrying case to be composed of fabric in order to make it compressible for storage when not in use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sadow (US 20050284791 A1), in view of Paduano et al. (US 9814298 B2), and further in view of Tso et al. (US 20150136785 A1).

Regarding Claim 3, Sadow, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the open mesh material comprises a locked knit material.
	Tso et al. further teaches a panel (112) wherein an open mesh material can comprise a locked knit material (wherein woven or knitted mesh comprises a lock knit material). (Fig. 2; [0017])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the open mesh material to comprise a locked knit material as taught by Tso et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the mesh material to be a lock knit material in order to protect the device while providing adequate ventilation and thermal dissipation.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sadow (US 20050284791 A1), in view of Paduano et al. (US 9814298 B2), as applied to claim 2 above, and further in view of design choice. Attached in the previous office action is an Evazote ® EV30 product information sheet for reference.

	Regarding Claim 4, Sadow further teaches the corrugated cushioning material (10) can be comprised of cells (20) constructed of open or closed cell foams. (Figs. 3-9; [0053])

	Paduano et al. further teaches using EVA foam (ethylene-vinyl acetate) as a cushioning material.  (Col. 8, Lines 18-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and incorporate EVA as a cushioning material as taught by Paduano et al. 
Wherein combining prior art elements according to known methods to yield predictable results;
One would be motivated to utilize EVA as a cushioning material as it soft and additional provides impact resistance in order to protect the contents of the device carrying portion from becoming damaged.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and by virtue of design choice choose ethyl-vinyl acetate foam from a variety of available shore hardness, including 38 as measured with a durometer on the Shore OO Scale; in order to adequately protect the contents of the device carrying case. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to utilize an optimal shore hardness of EVA foam when used as a cushioning material for protecting an electronic computing device within a carrying case. 

	Regarding Claim 11, Sadow further teaches the corrugated cushioning material (10) can be comprised of cells (20) constructed of open or closed cell foams. (Figs. 3-9; [0053])

	Paduano et al. further teaches using EVA foam (ethylene-vinyl acetate) as a cushioning material.  (Col. 8, Lines 18-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and incorporate EVA as a cushioning material as taught by Paduano et al. 
Wherein combining prior art elements according to known methods to yield predictable results;
One would be motivated to utilize EVA as a cushioning material as it soft and additional provides impact resistance in order to protect the contents of the device carrying portion from becoming damaged.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and by virtue of design choice choose ethyl-vinyl acetate foam from a variety of available shore hardness, including 38 as measured with a durometer on the Shore OO Scale; in order to adequately protect the contents of the device carrying case. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to utilize an optimal shore hardness of EVA foam when used as a cushioning material for protecting an electronic computing device within a carrying case.

Claim 12, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Sadow (US 20050284791 A1), in view of Paduano et al. (US 9814298 B2), in view of Yeh (US 20040134812 A1), and further in view of Ferrante (US 2425235 A).

	Regarding Claim 12, Sadow, modified above, teaches all of the elements of the invention described in claim 10 above except; coupling a particle trap to fit along one side of the open hole mesh material; and coupling the particle trap between the open hole mesh and the corrugated cushioning material to trap particles that pass from the device carrying portion interior and through the open hole mesh.
	Wherein Sadow teaches an open hole mesh (50) overlaying a corrugated cushioning material (10) from within the device (2) carrying portion interior (defined by walls 46, 47, 48, and 49). (Figs. 3-9, 12; [0044], [0058])
	Ferrante further teaches a particle trap (10) that can trap particles. (Figs. 1-5; Col. 3, Lines 20-37)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying case as taught by Sadow, modified above, and provide for the filter as taught by Ferrante. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a filter between the mesh and the corrugated cushioning in order to capture particulate that could potential damage the computing device within the device carrying portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wyner et al. (US 9238540 B2), teaches a corrugated cushioning material with a rectangular cover, wherein the corrugated cushioning material extends along three of the four sides.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733